ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4 and 6 - 19 are allowed in light of t the Applicant's response filed on December 30, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim 1 to incorporate subject matter of claim 5 (and intervening claims 2 and 3), which was indicated as including allowable subject matter in the Final Office Action mailed on October 21,2021. 
The closest prior art Achtelik et al. (US 2019/0349529 A1), Oakley et al. (US 9,616,998 B2), Zhou (US 9,581,999 B2), Fragoso et al. (US 2017/0193830 A1), Shaw et al. (US 2019/0098433 A1), RAPTOPOULOS et al. (US 2017/0129603 A1) and SLIPPEY et al. (US 2015/0327402 A1) do not disclose the claimed element, “a visual sensing apparatus fixed at a front wall of the housing, the front wall of the housing facing a forward direction of the UAV, the visual sensing apparatus including a binocular camera and an image transmission circuit, and the image transmission circuit including an indicator light provided at a front end of the image transmission circuit and configured to indicate a working state of the image transmission circuit”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While the avionics system for an unmanned aerial vehicle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425